Citation Nr: 1708309	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected disabilities, including gastroesophageal reflux disease (GERD), hypertension, asthma and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1982 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board's September 2015 decision denied the Veteran's claims for service connection for:  (1) sleep apnea, including as due to service connected disabilities; and (2) colon cancer.  On appeal of that Board decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), the Veteran expressly withdrew his appeals to the issues of entitlement to service connection for sleep apnea on a direct basis and for service connection for colon cancer, so that those issues are no longer before the Board.  However, in the October 2016 Joint Motion for Partial Remand before the CAVC, the VA and Appellant ("the Parties") agreed to vacate that part of the September 2015 Board decision that denied entitlement to service connection for sleep apnea as secondary to service-connected conditions; and remanded this sole issue back to the Board for further proceedings consistent with the Joint Motion for Partial Remand, as discussed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As background, the Veteran contends his sleep apnea is caused or aggravated by service-connected disabilities, including his asthma, hypertension, sinusitis and GERD.  In April 2015, Veteran submitted a letter stating, "I recently requested and got another sleep study done at (BACH) Blanchfield Army Community Hospital in 2014 with results being severe sleep apnea, and the doctor telling me it appears to have been aggravated over time (sic)."  However, it does not appear that VA thereafter attempted to obtain such relevant and outstanding medical records, particularly by requesting the Veteran submit the appropriate authorization forms.  Per the October 2016 Joint Motion for Partial Remand, the Parties agreed that remand is warranted for VA to provide the Veteran consent forms to request treatment records from the BACH facility regarding his 2014 sleep apnea treatment records.  Thus, any additional private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(1), (e) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional private treatment records that need to be obtained and considered in his appeal.  In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Blanchfield Army Community Hospital, and any other outstanding private treatment records, as potentially relevant to his sleep apnea claim, especially those dated since 2014.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2016).  Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e) (2016).

2.  After the above development has been completed, readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


